DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  a semi-colon is missing in line 5 after “elements”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-17 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Seurin et al. (US PG Pub 2016/0072258 A1) (06/22/21 IDS).
Regarding claim 12, Seurin discloses a device (a VCSEL array, FIGS. 9a-b, [0088]) for generating high density illumination patterns, the device comprising: 
an array of light emitting elements (933, FIG. 9a, [0089]) on a common substrate (901, FIG. 9a, [0089]); 
a common electrical contact (902, FIG. 9a, [0090]) on a bottom substrate side of the light emitting elements; 
a stack of multiple conductor patterns (935/936, FIGS. 9a-b, [0090]) disposed over the array, the conductor patterns being isolated electrically from one another (via 937, FIG. 9a, where 937 is an electrical insulator forming a gap between adjacent conductor patterns, [0089]), each of the conductor pattern contacting respective electrical contact regions of the light emitting elements of a respective subset within the array (each conductor pattern 935 contacts a top surface of respective VCSEL within the VCSEL array 933, FIG. 9a); and 
electrical contact pads (1103, FIGS. 11a-b, [0098]) at a periphery of the array, wherein each of the conductor patterns is electrically connected respectively to at least one of the electrical contact pads (via 1102, FIGS. 11a-b, [0098]), and wherein at least one of the conductor patterns crosses over another one of the conductor patterns (936 is configured as a metal grid which comprises horizontal stripes and vertical stripes that cross over each other, FIG. 9b).
Regarding claim 13, Seurin discloses multiple ones of the conductor patterns cross over other respective ones of the conductor patterns (FIG. 9b).
Regarding claim 14, Seurin discloses different subsets of the light emitting elements are activatable separately from other subsets of the light emitting elements (“Each VCSEL device in this configuration is individually addressable,” [0098]).
Regarding claim 15, Seurin discloses different subsets of the light emitting elements are connected electrically via the conductor patterns to different ones of the electrical contact pads (FIGS. 11a-b), and wherein the different subsets of the light emitting elements are disposed such that they are interspersed with one another (FIGS. 11a-b).
Regarding claim 16, Seurin discloses the array of light emitting elements comprises an array of surface emitting elements (933 is a VCSEL array, [0089]).
Regarding claim 17, Seurin discloses the array of light emitting elements comprises an array of VCSELs (933 is a VCSEL array, [0089]).
Regarding claim 19, Seurin discloses at least one of the conductor layers is optically transparent to radiation emitted by the light emitting elements and is routed over emission regions of the light emitting elements (“A layer of transparent electrical conducting material 935 such as indium tin oxide (ITO) or other similar transparent conducting material known in the art is applied to the top surface of the VCSEL array,” [0090]).
Allowable Subject Matter
Claims 1-11 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hogan et al. (US PG Pub 2016/0352074 A1) discloses a VCSEL array with independently addressable sub-arrays similar to the claimed invention (see FIG. 10A of Hogan).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828